         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA :

       v.                                     : CRIMINAL NO. 21-170

MOSHE PORAT                                   :


                     GOVERNMENT=S OPPOSITION TO THE
               DEFENDANTS’ MOTION TO DISMISS THE INDICTMENT

               The United States of America, through its attorneys, Jennifer Arbittier Williams,

Acting United States Attorney, and Mark B. Dubnoff and MaryTeresa Soltis, Assistant United

States Attorneys, hereby opposes defendant Moshe Porat’s Motion to Dismiss the Indictment for

Failure to State an Offense Pursuant to Fed. R. Crim. P. 12(b)(3).

               As detailed below, Porat’s motion distorts the indictment in an attempt to

analogize his prosecution to Kelly v. United States, 140 S. Ct. 1565 (2020), the so-called

“Bridgegate” case, in which the Supreme Court vacated the fraud convictions of two public

officials who used deception to alter traffic flow over the George Washington Bridge in order to

punish the mayor of Fort Lee, New Jersey. The two cases, however, are nothing alike.

               In Kelly, the Court stressed that the defendants acted corruptly “for a political

reason.” 140 S. Ct. at 1568. In this case, the indictment charges Porat and his co-conspirators

with acting deceptively for a monetary reason: to entice people to pay tuition and make

donations to Temple University’s Richard J. Fox School of Business and Managements (“Fox”).

Such allegations, if proven, would clearly constitute federal crimes. See id. (defendants could

violate the federal fraud statutes only if an object of their dishonesty was to obtain money or

property).
           Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 2 of 31




               The fact that the indictment accuses Porat and his co-conspirators of carrying out

their fraud scheme by making false representations about Fox to U.S. News & World Report

(“U.S. News”) and other publications that rank business schools does not mean either that those

“Rankings Publications” were the conspirators’ only victims or that the purpose of the scheme

was simply to inflate Fox’s rankings. Count One alleges that the fraudulently inflated rankings

were just a means to the conspirators’ end: “to obtain money and property from Fox applicants,

students, and donors.” Indictment at 9, ¶ 43. Count Two similarly accuses Porat of devising “a

scheme to defraud Fox applicants, students, and donors out of money and property.” Id. at 26,

¶ 2. Indeed, the alleged wire fraud predicate was an email that Porat caused to be sent directly to

Fox donors and potential donors, not to U.S. News. Id. ¶ 4.

               Porat himself has admitted that the “real victims” of Fox’s misrepresentations to

U.S. News were Fox students, not U.S. News. Those students paid expensive tuition to obtain

what they expected would be highly marketable MBAs from a top-ranked business school, only

to get degrees from a tainted program mired in scandal. In an email to “Temple University

Leaders, colleagues and friends,” dated May 1, 2019, Porat wrote:

       It is those students – my Fox students – particularly our M.B.A. students at the Fox
       School, who deserved better. They made decisions to attend our University, based in part
       on rankings data they thought to be accurate. Data that should have been accurate. Not a
       day goes by that I don’t think about the impact these failings have had on our students. I
       can only imagine how my students have felt knowing they made critical life decisions
       based, in part, on erroneous data … . Temple’s students deserve better than this. … Our
       students are the real victims here. 1




       1
          The quoted language is from a 1,400-word statement that Porat said he was submitting
for publication in the Philadelphia Inquirer to coincide with his filing of a $25 million
defamation lawsuit against Temple. The Inquirer declined to publish Porat’s “column.” Instead,
it reported on the lawsuit and, in an online edition, provided a link to Porat’s statement on the
website of his retained law firm. Porat’s lawyers have since taken down his statement.
                                               -2-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 3 of 31




               The indictment reflects the grand jury’s agreement with Porat on this point. His

motion to dismiss should be denied.

I.     STATEMENT OF THE CASE

               On April 15, 2021, a federal grand jury sitting in the Eastern District of

Pennsylvania returned a sealed two-count indictment against Porat, which the government

unsealed the next day. The indictment charged Porat, the former Dean of Fox, with one count of

conspiracy to commit wire fraud, in violation of 18 U.S.C. § 371, and one count of wire fraud, in

violation of 18 U.S.C. § 1343. The indictment also contained a notice of forfeiture.

               Contemporaneously, the Acting United States Attorney for the Eastern District of

Pennsylvania filed and unsealed an Information against Isaac Gottlieb, a former Fox professor,

and Marjorie O’Neill, a former Fox employee, which charged both of them with one count of

conspiracy to commit wire fraud. That case is docketed at Criminal No. 21-160.

               Count One of the indictment alleged that from approximately July 2014 until

approximately July 2018, Porat conspired with Gottlieb and O’Neill “and other persons known

and unknown to the grand jury, to devise a scheme and artifice to defraud and to obtain money

and property from Fox applicants, students, and donors, by means of materially false and

fraudulent pretenses, representations, and promises, and for the purpose of executing such

scheme and artifice, to transmit and cause to be transmitted,” interstate wire communications.

Indictment ¶ 43.

               Count One further alleged that the conspirators agreed to deceive readers of U.S.

News by providing false and misleading information to U.S. News about Fox’s online MBA

(“OMBA”) and part-time (“PMBA”) programs “in order to fraudulently inflate Fox’s ranking in

the U.S. News surveys of top OMBA and PMBA programs.” Id. ¶ 44. The indictment alleged



                                               -3-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 4 of 31




that the goals of the conspiracy “included attracting more students to apply to Fox, matriculate at

Fox, and enticing Fox alumni and other benefactors to donate money to Fox.” Id. ¶ 45.

               In the “Manner and Means” section of Count One, the indictment alleged that

Porat and his co-conspirators agreed to make a series of misrepresentations to U.S. News about

Fox’s OMBA and PMBA programs. See generally id. ¶¶ 46-96. With regard to the OMBA

program, Porat and his co-conspirators allegedly agreed to report to U.S. News that all of Fox’s

OMBA students had taken the Graduate Management Admission Test (“GMAT”), even though

they knew that only a small percentage of Fox’s OMBA students had actually taken the GMAT.

Id. ¶¶ 48-58. The co-conspirators allegedly knew that if they had reported accurate information,

Fox would not receive full credit for its average GMAT scores, which would lower its ranking.

See generally id. O’Neill allegedly told Porat in July 2014 that if Fox falsely reported that all of

its OMBA students had taken the GMAT, “[Fox] would climb in the U.S. News rankings,” id.

¶ 50, and Porat allegedly “told O’Neill to ‘report it that way,’ or words to that effect.” Id. ¶ 51.

               The conspirators allegedly caused Fox to submit the false information to U.S.

News, and in January 2015, U.S. News ranked Fox’s OMBA program in a three-way tie for No.

1 in the nation. Id. ¶¶ 55-56. Porat then allegedly “directed other Fox and Temple employees to

tout the No. 1 ranking in marketing materials directed toward people whom [Porat] hoped would

pay money to Fox in the form of tuition or donations: namely, potential applicants, students,

alumni, and other benefactors.” Id. ¶ 57. According to the indictment, Fox continued to report

false information about the OMBA program for the next three years, and each time U.S. News

ranked Fox’s OMBA program No. 1. Id. ¶¶ 58-59. Porat then allegedly directed other Fox and

Temple employees to market the No. 1 ranking to people he hoped would pay money to Fox. Id.

¶ 60.



                                                 -4-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 5 of 31




               On January 22, 2018, Porat allegedly directed other Fox and Temple employees to

transmit a marketing email to the “Porat 100,” which included donors and potential donors to

Fox. Id. ¶ 75. This email touted Fox’s OMBA program’s fourth straight No. 1 ranking by U.S.

News. Id. According to the indictment, Porat knew when he authorized the transmission of this

marketing email to donors and potential donors that: (a) the U.S. News rankings had been based

on false information, and (b) according to Gottlieb, Fox would have been ranked No. 6 if the

correct information had been submitted to U.S. News. Id.

               With regard to the PMBA program, Count One alleged that Porat and his co-

conspirators agreed to make false representations to U.S. News about the average work

experience of incoming PMBA students and the percentage of Fox’s PMBA students who were

“part-time.” See generally id. ¶¶ 77-98. The co-conspirators allegedly believed that if they

reported higher numbers in both categories, U.S. News would rank Fox’s PMBA program

higher. Id. ¶ 78. The co-conspirators allegedly agreed to combine Fox’s PMBA students with the

students in Fox’s OMBA program and executive MBA (“EMBA”) program when providing

information to U.S. News based on a rationalization that all of those students could be classified

as “part-time.” Id. ¶ 79. Since the OMBA and EMBA students typically had more work

experience than PMBA students, combining all three cohorts when calculating average months

of work experience would produce a larger number than the average months of work experience

of PMBA students alone. Id.

               The indictment alleged that the co-conspirators ignored instructions on the U.S.

News survey questionnaires and intentionally provided false and misleading information to U.S.

News about the average work experience of Fox’s PMBA students and the number of Fox

students who were “part-time” in 2014. Id. ¶¶ 83-86. In March 2015, U.S. News published new



                                               -5-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 6 of 31




PMBA rankings, and Fox had climbed from No. 53 to No. 20. Id. ¶ 87. The indictment alleged

that the co-conspirators agreed to continue providing false information to U.S. News about Fox’s

PMBA program for the next few years. Id. ¶¶ 88-95. U.S. News allegedly relied on the false

information and moved Fox’s PMBA program up to No. 16 in 2016 and No. 7 in 2017. Id. ¶¶ 94,

96.

               Count One further alleged that after other people learned that Fox had provided

false information to U.S. News about its OMBA program, Porat and his co-conspirators tried to

cover up those misrepresentations. Id. ¶¶ 64-74, 110-118. Among other things, Porat allegedly

resisted other Fox administrators’ demands to report the inaccuracies to U.S. News; made false

and misleading statements to Temple’s president and provost about the scope and significance of

Fox’s false data submissions to U.S. News; urged Temple’s president and provost not to hire an

outside law firm to investigate what had transpired; and lied to those outside investigators. See

generally id. ¶¶ 110-118. Porat also allegedly urged his personal assistant to download

WhatsApp so they could communicate with one another without anybody being able to trace

their communications. Id. ¶ 115.

               Count Two alleged that from “at least July 2010” – four years before the start of

his alleged conspiracy with Gottlieb and O’Neill – until at least July 2018, Porat “devised and

intended to devise a scheme to defraud Fox applicants, students, and donors out of money and

property.” Id. at p.26, ¶ 2. Count Two further alleged that on January 22, 2018, for the purpose of

executing the scheme, Porat caused an interstate wire transmission of an email to Fox donors and

potential donors that stated: “It may be a new year, but at the Fox School of Business, some

things haven’t changed. For the fourth straight year, the Fox Online MBA ranks #1 in the




                                               -6-
          Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 7 of 31




nation according to U.S. News & World Report, 2018. In the same report, the Fox Online

Bachelor of Business ranks #2 in the nation for the second year in a row.” Id. ¶ 4.

               On April 23, 2021, Porat was arraigned and pleaded not guilty to both charges.

His case is scheduled to go to trial on November 8, 2021. Meanwhile, Gottlieb and O’Neill have

both pleaded guilty to the charge in the Information that they conspired with Porat and others to

defraud Fox applicants, students, and donors out of money. See Criminal No. 21-160, ECF Nos.

8, 19.

               On May 28, 2021, Porat filed three pretrial motions: a Motion to Dismiss the

Indictment for Failure to State an Offense Pursuant to Fed. R. Crim. P. 12(b)(3), ECF No. 24; a

Motion for Disclosure of Prosecutors’ Grand Jury Instructions Pursuant to Fed. R. Crim. P. 6(e),

ECF No. 25; and a Motion to Strike Surplusage from the Indictment Pursuant to Fed. R. Crim. P.

7(d). ECF No. 26. A hearing on all three motions is scheduled for July 20, 2021.

II.      ARGUMENT

         A.    The Legal Framework for Analyzing a Motion to Dismiss

               The federal pleading rules require an indictment to be a “plain, concise, and

definite written statement of the essential facts constituting the offense charged.” Fed. R. Crim.

P. 7(c)(1). The Third Circuit has held that an indictment is facially sufficient if it “(1) contains

the elements of the offense intended to be charged, (2) sufficiently apprises the defendant of

what he must be prepared to meet, and (3) allows the defendant to show with accuracy to what

extent he may plead a former acquittal or conviction in the event of a subsequent prosecution.”

United States v. Bergrin, 650 F.3d 257, 264 (3d Cir. 2011) (quoting United States v. Vitillo, 490

F.3d 314, 321 (3d Cir. 2007)). “Moreover, no greater specificity than the statutory language is

required so long as there is sufficient factual orientation to permit the defendant to prepare his



                                                 -7-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 8 of 31




defense and to invoke double jeopardy in the event of a subsequent prosecution.” Id. (internal

quotation marks and citation omitted).

               “To determine whether an indictment contains the elements of the offense

intended to be charged, a district court may look for more than a mere recitation in general terms

of the essential elements of the offense.” Id. (citing United States v. Panarella, 277 F.3d 678,

685 (3d Cir. 2002) (internal quotation marks omitted)). An indictment may be insufficient when

it “fails to state an offense if the specific facts alleged in the charging document fall beyond the

scope of the relevant criminal statute, as a matter of statutory interpretation.” Panarella, 277

F.3d at 685.

               “In evaluating a Rule 12 motion to dismiss, a district court must accept as true the

factual allegations set forth in the indictment.” United States v. Huet, 665 F.3d 588, 595 (3d Cir.

2012). This is because factual questions are left to the jury, and therefore “a pretrial motion to

dismiss an indictment is not a permissible vehicle for addressing the sufficiency of the

government’s evidence.” United States v. DeLaurentis, 230 F.3d 659, 660 (3d Cir. 2000).

Ultimately, “[a]n indictment returned by a legally constituted and unbiased grand jury…if valid

on its face, is enough to call for trial of the charge on the merits.” Costello v. United States, 350

U.S. 359, 363 (1956).

       B.      Discussion

               1.       The Elements of Conspiracy and Wire Fraud

               In this case, Count One of the indictment alleges that Porat violated 18 U.S.C.

§ 371, which states in relevant part that: “[i]f two or more persons conspire either to commit any

offense against the United States, or to defraud the United States, or any agency thereof in any

manner or for any purpose, and one or more of such persons do any act to effect the object of the


                                                 -8-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 9 of 31




conspiracy, each shall be fined under this title or imprisoned not more than five years, or both.”

18 U.S.C. § 371.

                 To convict Porat of conspiracy to commit wire fraud, the government would have

to prove four elements beyond a reasonable doubt:

       First:           That two or more persons agreed to commit an offense against the United
                        States, which in this case would be wire fraud;

       Second:          That Porat was a party to or member of that agreement;

       Third:           That Porat joined the agreement or conspiracy knowing of its objective to
                        commit an offense against the United States and intending to join together
                        with at least one other alleged conspirator to achieve that objective; that is,
                        that Porat and at least one other alleged conspirator shared a unity of
                        purpose and the intent to achieve a common goal or objective, to commit
                        wire fraud; and

       Fourth:          That at some time during the existence of the agreement or conspiracy, at
                        least one of its members performed an overt act in order to further the
                        objectives of the agreement.

3rd Circuit Model Criminal Jury Instructions, No. 6.18.371A.

                 Count Two charges Porat with violating the federal wire fraud statute, which

provides in relevant part that: “[w]hoever, having devised or intending to devise any scheme or

artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire, radio, or

television communication in interstate or foreign commerce, any writings, signs, signals,

pictures, or sounds for the purpose of executing such scheme or artifice, shall be fined under this

title or imprisoned not more than 20 years, or both.” 18 U.S.C. § 1343.

                 To convict Porat of wire fraud, the government would have to prove three

elements beyond a reasonable doubt:

       First:           That Porat knowingly devised a scheme to defraud or to obtain money or
                        property by materially false or fraudulent pretenses, representations or

                                                 -9-
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 10 of 31




                        promises or willfully participated in such a scheme with knowledge of its
                        fraudulent nature;

        Second:         That Porat acted with intent to defraud; and

        Third:          That in advancing, furthering, or carrying out the scheme, Porat
                        transmitted any writing, signal, or sound by means of a wire, radio, or
                        television communication in interstate commerce or caused the
                        transmission of any writing, signal, or sound of some kind by means of a
                        wire, radio, or television communication in interstate commerce.

3rd Circuit Model Criminal Jury Instructions, No. 6.18.1343. See also United States v. Hedaithy,

392 F.3d 580, 590 (3d Cir. 2004) (“To prove mail or wire fraud, the evidence must establish

beyond a reasonable doubt (1) the defendant’s knowing and willful participation in a scheme or

artifice to defraud, (2) with the specific intent to defraud, and (3) the use of the mails or interstate

wire communications in furtherance of the scheme.”) (citations omitted). “A sufficient charging

document must therefore allege the foregoing three elements.” Id. “Additionally, the object of

the alleged scheme or artifice to defraud must be a traditionally recognized property right.” Id.

(citing United States v. Henry, 29 F.3d 112, 115 (3d Cir. 1994)).

                 2.     The Indictment Alleges All Elements of Conspiracy and Wire Fraud

                 In this case, the indictment alleges all the elements of both a conspiracy charge

and a wire fraud charge.

                 In Count One, Paragraph 43 alone alleges the first two elements of a conspiracy

charge: namely, the existence of an agreement by two or more persons to commit wire fraud, and

that Porat was a party to or member of the agreement. Paragraphs 43 through 45 all contain

allegations to satisfy the third element: that Porat joined the conspiracy knowing of its objective

to commit wire fraud and intending to join with at least one other alleged conspirator to commit

wire fraud.




                                                 - 10 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 11 of 31




               Count One also contains numerous allegations that Porat did not just join an

alleged conspiracy to defraud Fox applicants, students, and donors out of money and property; he

led the conspiracy. Count One also alleges that the co-conspirators committed at least nine

different overt acts to further the conspiracy and accomplish its objects, which is sufficient to

allege the fourth element of the conspiracy charge.

               In Count Two, Paragraph 2 alleges facts to support the first two elements of a

wire fraud charge: namely, that Porat devised a scheme to defraud Fox applicants, students, and

donors out of money and property; and that Porat intended to devise such a scheme. Paragraph 3,

by incorporating Paragraphs 44 through 117 of Count One, elaborates upon the false and

fraudulent pretenses that Porat allegedly used to effectuate his fraud scheme. Paragraph 4

identifies a specific interstate wire transmission that Porat caused to be transmitted for the

purpose of executing the wire fraud scheme.

               3.      Porat’s Challenges to the Indictment are Baseless

               In his motion to dismiss, Porat’s principal argument is that the indictment fails to

allege a federal crime. Mot. at 8-14. According to Porat, the indictment alleges only a scheme to

achieve higher rankings for Fox’s OMBA and PMBA programs by submitting inaccurate data to

U.S. News, which does not implicate any property rights protected by the wire fraud statute. Id.

at 8-10. Porat argues that to the extent the indictment alleges an intent by Porat and his co-

conspirators to deprive Fox applicants, students, and donors of money, such a goal is only an

“incidental by-product of the scheme” to defraud U.S. News and insufficient to support federal

criminal charges against them. Id. at 10-14.

               Porat next argues that although the indictment might allege a scheme to deceive, it

does not allege a scheme “to defraud.” Id. at 14-18. According to Porat, the indictment fails to



                                                - 11 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 12 of 31




allege that he sought to harm any of the students or donors who paid money to Fox, based on the

fraudulently inflated U.S. News rankings of Fox’s OMBA and PMBA programs. Id. Porat also

argues that the indictment fails to allege that he acted with specific intent to defraud anyone. Id.

at 18-20. Lastly, Porat asks this Court to adopt what he calls a “convergence” requirement, which

he says means a requirement that the initial recipient of false and deceptive information be the

same party deprived of money or property as a result of the fraud scheme. Id. at 21-23. Porat

argues that if the Court adopts this requirement – which the Third Circuit has not yet addressed -

the indictment must be dismissed because it alleges that the initial recipient of the conspirators’

misrepresentations was U.S. News, whereas the intended victims of the fraud were Fox

applicants, students, and donors. Id.

               All of Porat’s arguments are based on mischaracterizations of the indictment.

                       a)      The Indictment Alleges Property Crimes

                               (1)      The Indictment Alleges a Scheme to Obtain Money

               Porat’s principal argument is based on straw man logic. He states: “[d]istilled, the

indictment alleges a scheme to achieve higher rankings for the Fox School’s OMBA and PMBA

programs by submitting inaccurate data to U.S. News,” Mot. at 8, and then claims that “[a]

higher U.S. News ranking, however, is not the ‘traditional’ type of excludable and transferrable

property that the wire fraud statute protects.’” Mot. at 8. Porat then expands on his arguments

that U.S. News rankings are not property. Id. at 9-10 (citing Henry, United States v. Sadler, 750

F.3d 585, 591-92 (6th Cir. 2014); United States v. Ernst, 502 F. Supp. 3d 637 (D. Mass. 2020)).

               Porat, however, is choosing to “distill” the indictment in a way that ignores most

of what the indictment actually says. The indictment states that the primary object of Porat and

his co-conspirators’ scheme was to defraud Fox applicants, students, and donors out of money.



                                                - 12 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 13 of 31




The government has alleged and will prove that the defendants did not endeavor to goose the

rankings simply to make themselves feel better about their institution and their positions; instead,

they did it for purposes of financial gain from the readers of U.S. News. Indeed, the indictment’s

entire description of the conspirators’ misrepresentations to U.S. News appears in the “Manner

and Means” and “Overt Acts” sections of Count One. That is because, according to the

indictment, lying to U.S. News about Fox’s OMBA and PMBA programs was just a means to the

end of obtaining money from applicants, students, and donors. Put another way, the indictment

alleges that U.S. News was just a conduit between the conspirators and their fraud targets. For

purposes of evaluating Porat’s motion to dismiss, those allegations must be accepted as true.

Huet, 665 F.3d at 595.

               This case is no different from any matter in which a fraudster uses a third party to

convey false statements to his targets. Say, for instance, the operator of a Ponzi scheme arranges

the printing of flyers setting forth fanciful promises of return on investment; or the promoter of

the sale of worthless land commissions the erection of a billboard making false declarations of

the land’s great value and soliciting prospective buyers. Plainly, the only target of such false

communications is not the printer of the flyers or the billboard company. This situation perhaps

most commonly arises in the realm of securities fraud, where a company presents false

information in required filings, in a manner that encourages stockholders to purchase stock or

refrain from selling stock. No court has ever held that the only targets of such false statements

are the financial printers who create the documents or the government agencies that receive

them. Rather, where the purpose of the communication is to defraud stockholders to whom the

documents are made available, a claim of fraud may be presented. This case is no different. The

U.S. News rankings, for the defendants, were a form of advertising to victims; the defendants



                                               - 13 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 14 of 31




arranged false rankings, by giving false information, in order to obtain money from students and

donors of money.

               Moreover, Count One is filled with allegations that Porat made and caused other

people to make false and misleading statements directly to Fox applicants, students, and donors:

i.e., statements touting Fox’s rankings in U.S. News, which Porat allegedly knew had been based

on fraudulent representations that he authorized. For example, Paragraph 57 alleges that after

U.S. News ranked Fox’s OMBA program No. 1 in 2015, Porat “directed other Fox and Temple

employees to tout the No. 1 ranking in marketing materials directed toward people whom

defendant Porat hoped would pay money to Fox in the form of tuition or donations: namely,

potential applicants, students, alumni, and other benefactors.” Indictment at 12.

               Paragraph 60 alleges that after Fox’s OMBA program was ranked No. 1 by U.S.

News in each of the next three years, Porat again “directed other Fox and Temple employees to

tout the No. 1 ranking in marketing materials directed toward people whom defendant Porat

hoped would pay money to Fox in the form of tuition or donations: namely, potential applicants,

students, alumni, and other benefactors.” Id.

               Paragraph 64 alleges that on January 9, 2018, even after Porat was told at a dean’s

meeting that the latest No. 1 ranking was based on false information Fox had submitted to U.S.

News about the number of OMBA students who had taken the GMAT, Porat disregarded the

advice of other top administrators, went to a welcome reception for new OMBA students, “made

a champagne toast to those students, and announced that Fox had been ranked No. 1 again.” Id.

at 13.




                                                - 14 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 15 of 31




               Paragraph 65 alleges that later on the same day, Porat “approved a marketing

email for Temple to send to ‘recruiters,’ which boasted that Fox’s OMBA program had been

ranked No. 1 in the U.S. News survey for the fourth straight year.” Id.

               Paragraph 75 alleges that on January 22, 2018, Porat “directed other Fox and

Temple employees to transmit a marketing email to an email mailing list called the ‘Porat 100,’

which included people who were known by defendant PORAT to be donors and potential donors

to Fox.” Id. at 15. The indictment alleges that the subject line of the email read: “#1 ONLINE

MBA,” and that the email stated: “It may be a new year, but at the Fox School of Business, some

things haven’t changed. For the fourth straight year, the Fox Online MBA ranks #1 in the

nation according to U.S. News & World Report, 2018. In the same report, the Fox Online

Bachelor of Business ranks #2 in the nation for the second year in a row.” Id.

               The indictment also contains numerous allegations that Porat and his co-

conspirators lied and deceived parties other than U.S. News in order to further their scheme to

defraud potential Fox applicants, students, and donors out of money. Count One accuses Porat of

personally lying and trying to deceive Temple’s president, provost, and outside investigators.

See, e.g. id. at 15, ¶ 72; 21, ¶ 110; 22-23, ¶¶ 113-114. None of these alleged lies were intended to

boost Fox’s rankings; they were intended to continue the deception and fraud scheme and enable

Porat to keep his $600,000-a-year job.

               In short, the text of the indictment belies Porat’s distorted “distillation” of the

charges against him. Porat’s citations to Kelly, Henry, Sadler, and Ernst are all misplaced. This is

not a case where the indictment has alleged a scheme to deprive a victim of some ambiguous

asset that may or may not constitute a property right. See, e.g., Kelly, 140 S. Ct. at 1572 (a

government’s right to allocate traffic lanes is not a property right); Henry, 29 F. 3d at 112 (a



                                                - 15 -
             Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 16 of 31




bank’s interest in having a fair opportunity to bid for a public contract is not a property right);

Ernst, 502 F. Supp. 3d at 647 (university admission slots are not money or property under the

federal fraud statutes); United States v. Sidoo, 468 F. Supp. 3d 428, 441 (D. Mass. 2020)

(university admission slots are property interests cognizable under the mail and wire fraud

statutes). 2

                  In this case, the indictment alleges a scheme to deprive victims of one of the most

“traditional” property interests: money. See United States v. Hird, 913 F.3d 332, 340 (3d Cir.

2019) (quoting Reiter v. Sonotone Corp., 442 U.S. 330, 338 (1979) (“Money, of course, is a form

of property.”). See also United States v. Granberry, 908 F.2d 278, 280 (8th Cir. 1990) (“Money

is money, and “money” is specifically mentioned in the statutory words” of the federal mail fraud

statute). See also Kelly, 140 S. Ct. at 1565 (the New Jersey officials who conspired to close the

traffic lanes from Fort Lee, New Jersey, to Manhattan over the George Washington Bridge could

have been convicted of federal wire fraud and federal program fraud “if an object of their

dishonesty was to obtain the [New York] Port Authority’s money or property.”).

                                 (2)    Obtaining Money was the Primary Object, not an
                                        “Incidental Consequence” of the Charged Scheme

                  Moreover, contrary to what Porat argues, this is not a case where the alleged

deprivation of money or property played only “some bit part” in the scheme, see Mot. at 10

(citing Kelly, 140 S. Ct. at 1573), or was “merely [an] incidental consequence[] of the scheme.”

Mot. at 11 (citing Kelly, 140 S. Ct. at 1573-74). In other words, this is not a case like Kelly, in

which the defendants used deception for the purpose of punishing a political opponent and only




         2
         Porat’s reliance on Sadler is misplaced for the additional reason that Sadler involved a
post-verdict challenge to the sufficiency of evidence, not a pre-trial challenge to the sufficiency
of an indictment. See 750 F.3d at 589-93.
                                                 - 16 -
           Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 17 of 31




happened to deprive the Port Authority of New York and New Jersey of some money to pay for

additional bridge toll collectors and traffic engineers. See 140 S. Ct. at 1572-73.

                This is precisely the sort of case that the Court in Kelly said would support a fraud

prosecution, because in this case, the property interest – i.e., money – is an “object of the fraud.”

Id. at 1573. According to the indictment, Porat and his co-conspirators sought to entice

prospective and actual business school students to pay tuition to Fox, and they wanted alumni

and other benefactors to donate money to Fox. The indictment further alleges that the scheme

was successful. See Indictment at 20-21, ¶¶ 97-107. The indictment is replete with allegations,

which the government will prove, that the defendants were not interested in elevated U.S. News

rankings for their own sake; those rankings were an obvious means to an end, to raise the image

of the school in a manner that would cause more students and alumni to pay money to the school.

                According to the indictment, in the 2014-15 academic year, the last year before

U.S. News ranked Fox’s OMBA program No. 1 based on the conspirators’ alleged fraud, Fox

had approximately 133 incoming OMBA students. Id. at 4, ¶ 12. In the 2015-16 academic year,

after Fox had been ranked No. 1 as a result of Porat’s alleged fraud, Fox had 198 incoming

OMBA students, which is 65 more students than in 2014-15. Id. ¶ 13. In 2016-17, after Fox had

been ranked No. 1 a second time, Fox’s OMBA enrollment jumped to 253, or 120 more than the

2014-15 academic year. Id. ¶ 14. In 2017-18, after a third straight No. 1 ranking, Fox’s OMBA

enrollment skyrocketed to 336 students above the base year. Id. ¶ 15. See also id. ¶¶ 98-99. 3

                In total, therefore, Porat and his co-conspirators’ alleged fraud on OMBA

applicants and students led to an increase in enrollment of 388 students at Fox in just three years.



       3
         Those numbers came crashing back down after the fraud was exposed. Fox had
approximately 133 incoming OMBA students in 2018-19 and approximately 106 incoming
students in 2019-20. Id. ¶¶ 16-17.
                                                - 17 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 18 of 31




The tuition in each of these three academic years was approximately $59,760. Id. at 12, ¶ 18.

That means that the total additional tuition revenue generated for Fox’s OMBA program as a

result of Porat’s alleged fraud was approximately $23,186,880. In other words, the government

will prove that this was not only a scheme to defraud, it was actually a successful scheme.

               With regard to the PMBA program, the indictment alleges that Fox had 88

incoming PMBA students in 2014-15, the last academic year before the alleged fraud conspiracy.

Id. at 21 ¶ 103. In the next three years, as Fox’s PMBA program soared from No. 53 in the U.S.

News Rankings to No. 20 to No. 16 to No. 7, enrollment in the program correspondingly climbed

high above the base-level for the 2014-15 academic year. Id. There were approximately 182

incoming PMBA students in 2015-16, which was 94 more than in 2014-15; 166 incoming

PMBA students in 2016-17, which was 78 more than in 2014-15; and 194 incoming PMBA

students in 2017-18, which was 106 more students than in 2014-15. Id.

               In total, therefore, the indictment alleges that Porat and his co-conspirators’

alleged fraud on PMBA applicants and students led to an increase of 278 PMBA students at Fox

in just three years. The PMBA tuition varied over time and was approximately $58,755 in the

2016-17 academic year. Id. at 5, ¶ 25. Even if one were to assume that the average over the

three-year period was $58,000, the total additional tuition revenue generated for Fox’s PMBA

program as a result of Porat’s alleged fraud was approximately $16,124,000.

               Combining the OMBA and PMBA numbers, the indictment alleges that Porat and

his co-conspirators succeeded in defrauding Fox applicants and students out of more than $39

million, a figure that does not include the amount of money obtained from Fox donors. The

indictment states that under Temple’s university-wide revenue-sharing policy, known as

“Responsibility Centered Management,” Fox would have kept approximately 87 percent of the



                                               - 18 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 19 of 31




revenue generated as a result of the alleged fraud scheme, and 87 percent of $39 million is

slightly more than $34 million. The indictment further alleges that during the fraud scheme,

Porat personally received more than $2,270,920 in compensation from Temple. Id. at 21, ¶ 107.

These staggering figures belie Porat’s suggestion that the money played “some bit part” in the

alleged fraud scheme.

               Porat’s contentions that United States v. Palma, 2020 WL 6743144 (E.D. Mich.

Nov. 17, 2020), and United States v. Berroa, 856 F.3d 141 (1st Cir. 2017), counsel dismissal of

his indictment, see Mot. at 11-12, are similarly flawed. In Palma, an automobile engineer moved

to dismiss charges alleging that he had participated in a conspiracy to mislead federal regulators

and the public about emissions control systems in certain diesel vehicles in order to accomplish

three goals: (a) obtain regulatory approval for the vehicles, (b) make and cause others to make

false representations to the public to increase sales of the vehicles, and (c) to enrich himself and

co-conspirators through the continued receipt of compensation and other benefits. Palma, 2020

WL 6743144, at *2. The defendant asserted that the indictment did not allege that he had any

control over how the vehicles were marketed and did not indicate how he sought to obtain

customers’ money. Id. at *3. Additionally, none of the charged wires in the indictment were

communications with customers. Id.

               The government responded that regulatory approval of the vehicles was a means

to a financial end, and that the alleged wire fraud scheme included an object of obtaining money

from potential purchasers of the vehicles, but the court found that the connection between the

defendant’s alleged deceit and the customers’ loss of money was “tenuous at best.” Id. at 4

(citing Kelly, 140 S. Ct. at 1571, 1573, and Berroa, 856 F.3d at 149-152). The court then

dismissed the wire fraud charges and a conspiracy charge to the extent it charged conspiracy to



                                                - 19 -
           Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 20 of 31




commit wire fraud. Id. at *10. The government has both appealed this ruling to the Sixth Circuit

Court of Appeals and obtained a superseding indictment, which contains a new wire fraud charge

that is the subject of a new motion to dismiss. See Case No. 19-20626-NGE-DRG (Docket Entry

Nos. 61, 64, 74, 77-79).

                But regardless, the allegations in Porat’s indictment are quite different than the

allegations in Palma’s original indictment. In this case, the grand jury has alleged that: (a) Porat

did have direct control over the marketing of Fox’s OMBA and PMBA programs; (b) Porat

frequently exercised that control; and (c) the charged wire is a direct communication to potential

fraud victims. The connection between Porat’s alleged deceit and his victims’ alleged loss is not

“tenuous.” 4

                The Berroa decision, meanwhile, concerned a post-conviction challenge to the

sufficiency of the evidence, not a pretrial challenge to the sufficiency of allegations in an

indictment. In that case, the government presented evidence that five defendants who wanted to

obtain medical licenses in Puerto Rico, but failed the initial entrance exams, obtained falsified

scores on those exams, which enabled each of them to become licensed medical doctors. 856 F.




       4
         Porat claims that the “indictment concedes that the connection between rankings and
enrolment is tenuous at best.” Mot. at 12-13 (citing the allegations in the indictment that higher
rankings “can” lead to increased tuition revenues and noting that Fox decreased tuition for its
OMBA program from $62,208 to $59,760 during the charged conspiracy). The indictment
contains no such concession. To the contrary, as stated in the text, the indictment alleges that at
Fox, higher rankings for the OMBA and PMBA programs led to dramatic increases in
enrollment in both programs, which in turn led to more than approximately $39 million in
increased tuition revenues.

        In any event, this challenge would present an issue for the jury, not a basis for dismissal.
The indictment plainly alleges that the defendants endeavored to fraudulently elevate the U.S.
News rankings as a means to obtain more money from students and donors. A jury could find an
absence of such intent, perhaps based on the defendant’s arguments presented here. But that is a
factual issue, not an appropriate subject of a motion to dismiss.
                                                - 20 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 21 of 31




3d at 147. All five defendants were charged with conspiracy to commit honest-services mail

fraud in obtaining their medical licenses; mail fraud by using the resulting licenses to practice

medicine for financial gain; and aggravated identity theft by issuing prescriptions to patients. Id.

Four were convicted of honest-services mail fraud conspiracy; three were convicted of mail

fraud; and two were convicted of aggravated identity theft. Id. The First Circuit affirmed each

conviction for honest-services mail fraud conspiracy but reversed the convictions on the other

charges. Id.

               With regard to the mail fraud charges, the First Circuit rejected the government’s

argument that by obtaining the fraudulent medical licenses, the defendants sought to deprive

unsuspecting consumers of health care services, health care benefit programs, and health care

providers of money and property. Id. at 149-50 (citations omitted) (“the defendants’ alleged

fraud in obtaining their medical licenses cannot be said to have ‘naturally induced’ health care

consumers to part with their money years later.”). In this case, by contrast, the alleged fraud

scheme is alleged to have naturally induced Fox students and donors to part with money during

the scheme itself. Porat’s reliance on Berroa is misplaced.

               In sum, contrary to what Porat argues, an “object of the fraud” charged in his

indictment – indeed, the “object of the fraud” charged in the indictment – was the deprivation of

money. Under Kelly and all of the other cases cited by Porat, the indictment has alleged facts

that, if proven, would support convictions for conspiracy to commit wire fraud and wire fraud.

                       b)      The Indictment Alleges a Scheme to Defraud

               Porat’s secondary argument for dismissing the indictment is based on a claim that

it does not allege that Porat intended to defraud anyone. See Mot. at 14-18. Citing United States

v. Takhalov, 827 F.3d 1307 (11th Cir. 2016), Sadler, and United States v. Shellef, 507 F.3d 82



                                               - 21 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 22 of 31




(2d Cir. 2007), Porat contends that he cannot be convicted of defrauding Fox students or donors

of anything if those students and donors got exactly what they paid for. See generally id. He then

asserts that students who enrolled at Fox “received everything that was promised them, and

donors’ funds were directed precisely as represented.” Mot. at 16.

               There are numerous flaws with Porat’s logic. Most fundamentally, the indictment

contains allegations that the Fox students and donors did not get what they paid for: i.e., an

opportunity to earn an MBA at one of the top-ranked business schools in the country. Instead,

they got degrees from unranked programs. See, e.g., Indictment at 4, ¶¶ 16-17, 23-24. In short,

these allegations state a scheme to defraud. The government will prove at trial what the

indictment alleges: the defendants believed that enrollment at or affiliation with a school with a

higher U.S. News ranking is more desirable and valuable, such that they went to great lengths to

artificially increase those rankings.

               In terms of the charge, returning to our example of a fraudulent land sale,

hypothesize the promoter who sells a piece of land at an inflated price by falsely stating that it

has advantages that do not actually exist, say, particular zoning permits or development rights. It

is not a defense in such a case to state that the victim was not defrauded because he in fact

received the precise piece of land that he was offered. In this case, essentially, the government

has charged that students and donors agreed to pay for association with an institution that

artificially inflated its value and received less than what they were promised. That is textbook

fraud.

               In fact, the notion is not hypothetical; it was resolved by the Supreme Court more

than a century ago, in a decision that decisively rejects the defendant’s claim. In United States v.

New S. Farm & Home Co., 241 U.S. 64 (1916), promoters of land in Florida issued a bevy of



                                               - 22 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 23 of 31




“oral statements, circulars, maps, advertisements, photographs, etc.” to induce the purchase of

10-acre farms, that were replete with “false and fraudulent representations concerning the title,

fertility, value, drainage, location, environs, and survey of the farms, and the improvements

made or to be made thereon.” Id. at 68. The trial court did what Porat asks here and sustained a

demurrer to the indictment charging a violation of a predecessor version of the mail fraud statute.

The court stated: “There is no denial of the facts of the ownership of the lands, although there is

a denial that all the titles were perfect. Nor is there denial that the land was worth fully as much

as was to be obtained therefor. For aught that appears in the indictment, the lands to be obtained

were worth fully as much as was to be paid by the parties purchasing; that the parties engaged in

the sale were legitimately engaged in the sale of the lands.” Id. at 70.

               The Supreme Court reversed, because there, as here, the defendants made false

representations in an effort to persuade buyers that the property had greater value than it actually

did. The Court explained that some measure of advertising puffery is allowed,

       but when a proposed seller goes beyond that, assigns to the article qualities which it does
       not possess, does not simply magnify in opinion the advantages which it has, but invents
       advantages and falsely asserts their existence, he transcends the limits of ‘puffing’ and
       engages in false representations and pretenses. An article alone is not necessarily the
       inducement and compensation for its purchase. It is in the use to which it may be put, the
       purpose it may serve; and there is deception and fraud when the article is not of the
       character or kind represented and hence does not serve the purpose. And when the
       pretenses or representations or promises which execute the deception and fraud are false,
       they become the scheme or artifice which the statute denounces.

Id. at 71. As another court summarized, citing many other examples, “promotion of an inherently

useful item may also be fraud when the scheme of promotion is based on claims of additional

benefits to accrue to the customer, if the benefits as represented are not realistically attainable by

the customer.” United States v. Regent Off. Supply Co., 421 F.2d 1174, 1180 (2d Cir. 1970).




                                                - 23 -
           Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 24 of 31




                Here, the indictment alleges that Porat engaged in an extensive scheme to make

specific misrepresentations that falsely depicted the Fox school as much more prestigious than it

was, to persuade students to attend and donors to support it. This conduct, if found by the jury,

falls squarely within the wire fraud statute.

                Moreover, Porat’s central premise – that lying to obtain money from someone

cannot be wire fraud if the person gets what he or she paid for – is contradicted by the Third

Circuit’s Model Jury Instructions on mail and wire fraud. See 3rd Circuit Model Criminal Jury

Instructions, No. 6.18.1341-1 (2021) (“it is not necessary that the government prove … that the

intended victim actually suffered any loss.”). Thus, even if Takhalov, Sadler, and Shellef, the

cases from other circuits that Porat attempts to rely on, would support Porat’s premise in the

other circuits, which they do not, they would not apply in this circuit, or to the indictment here.

                Porat, however, is misreading those opinions to the extent he thinks any of them

stands for the proposition that a person who obtains money from another person or entity through

material misrepresentations cannot be guilty of federal fraud if the other person or entity

ultimately was made whole. Under that logic, a pyramid schemer who keeps defrauding new

victims and using the proceeds to repay his earlier fraud victims would be immune from

prosecution for his fraud against the earlier victims since they had been made whole.

                Nor does it matter whether Porat or any other Fox administrator “believed a Fox

School business education was subpar or less valuable than the asking price,” Mot. at 16, or that

“the rankings themselves were flawed and based on arbitrary criteria.” Mot. at 16-17. 5 All that




       5
          The indictment does not allege such facts, so Porat is presumably referencing evidence
that he intends to present at trial. Such theoretical “evidence” cannot be considered at this stage
of the proceedings.


                                                - 24 -
           Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 25 of 31




matters is whether Porat and his co-conspirators thought high rankings would be material to

business school applicants, students, and donors in deciding whether to send money to Fox. The

indictment alleges that Porat thought the rankings were so material that he: (a) personally

directed O’Neill to make false representations to U.S. News about Fox’s OMBA and PMBA

programs in order to inflate Fox’s rankings; (b) personally directed other people to market the

high rankings to potential applicants and students; (c) personally referenced the No. 1 ranking at

a champagne toast to incoming OMBA students; (d) personally sent out marketing materials to

Fox donors and potential donors boasting of the high rankings; (e) personally lied to Temple’s

president and provost about Fox’s false submissions to U.S. News; and (f) personally lied to

outside investigators about the false submissions.

                In sum, Porat’s entire argument that there is a distinction between a scheme to

deceive and a scheme to defraud is irrelevant in the present context because the indictment

alleges a scheme to defraud. 6

                       c)        The Indictment Alleges Porat Intended to Defraud

                Porat’s third argument for dismissal is based on a claim that the indictment does

not allege that he acted with the specific intent to defraud anyone. Mot. at 18-20. To support this



       6
          Neither Takhalov, nor Sadler, nor Shellef suggests anything to the contrary. All three
opinions were actually decided in connection with post-conviction procedures, not pre-trial
challenges to the sufficiency of an indictment. See Takhalov, 827 F.3d at 1310 (question
presented is whether the district court abused its discretion when it refused to give a jury
instruction requested by the defendant); Sadler, 750 F.3d at 590-92 (considering challenge to
sufficiency of evidence supporting wire fraud conviction); Shellef, 507 F.3d at 110 (vacating
convictions because some charges had been improperly joined with remainder of charges in
indictment). In Shellef, the Second Circuit added dicta that with regard to a wire fraud charge in
the indictment, one of the two prosecution theories was invalid and should not be presented to a
jury upon retrial, id. at 109, but the Court issued that statement in the form of an advisory
opinion stating in part that wire fraud does not apply “where the alleged victims received exactly
what they bargained for,” id. at 108 (internal citation and quotation omitted), and it has no
bearing on the indictment in the present case.
                                               - 25 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 26 of 31




contention, Porat states that the indictment uses the word “intent” only five times, three of which

were in the context of allegations involving O’Neill and dedicates just two paragraphs to Porat’s

“knowledge” in 2014. Id. at 19. Porat also states that the indictment fails to allege that he knew

the precise information that O’Neill submitted to U.S. News about Fox’s OMBA and PMBA

programs, or that “the No. 1 ranking actually conferred by U.S. News … was false.” Id. at 19-20.

Lastly, Porat contends that since U.S. News did not withdraw the No. 1 ranking for Fox’s

OMBA program until January 24, 2018, any statement Porat made about Fox being ranked No. 1

prior to that date was “literally true.” Id. at 20.

                Each of these arguments is specious. The indictment is filled with allegations that

Porat acted with specific intent to defraud Fox applicants, students, and donors out of money,

regardless of how many times the words “intent” or “knowledge” appear in the text. See, e.g.,

Indictment ¶¶ 43-45 (Porat and others conspired and agreed to defraud and deceive others); ¶ 46

(Porat and others conspired to “fraudulently” represent to U.S. News that all OMBA students had

taken the GMAT); ¶¶ 50-51 (O’Neill told Porat that only 8 of 70 OMBA entrants had taken the

GMAT; that Fox would not get full credit if it reported the truth; that Fox would get full credit if

it instead reported that all 70 OMBA students had taken the GMAT; and Porat told O’Neill to

“report it that way” or words to that effect); ¶ 53 (Porat reviewed a draft submission containing

the false and fraudulent representation that all OMBA students had reported GMAT scores); ¶ 64

(Porat announced that Fox had been ranked No. 1 to new OMBA students, even after he was told

the ranking appeared to be based on false and inaccurate data); ¶ 65 (Porat approved a marketing

email to recruiters which contained the same misleading misrepresentation); ¶ 72 (Porat lied to

Temple’s president and provost about Fox’s false submission); ¶¶ 73-74 (Porat agreed with

Gottlieb that they should not reach out to U.S. News); ¶ 75 (Porat directed others to send a



                                                  - 26 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 27 of 31




marketing email to Fox donors boasting about rankings, at a time that “he knew that: (a) the U.S.

News rankings had been based, at least in part, on false information; and (b) according to

Gottlieb, Fox would have been ranked No. 6 if the correct information had been submitted to

U.S. News.”); ¶ 77 (Porat conspired with others to make false representations to U.S. News

about average work experience of incoming PMBA students and the percentage of Fox’s MBA

students who were part-time MBA students); ¶ 82 (Porat and others agreed to combine the

OMBA, EMBA, and PMBA students in response to a survey about PMBA students); ¶¶ 89-92

(Porat and others agreed to provide false information about Fox’s PMBA to U.S. News again in

2015, with Porat sending an email to O’Neill, stating: “Marjie, Use whatever comes out better,

but we must be consistent); ¶¶ 109-114 (Porat personally made several false and misleading

statements to Temple’s president, provost, and an outside law firm, in an attempt to cover up and

perpetuate the fraud).

               Nor does it matter whether Porat knew the precise false information that O’Neill

sent to U.S. News about Fox’s OMBA and PMBA programs. The indictment alleges that Porat

directed O’Neill to report that all OMBA students had taken the GMAT despite being told that

only 8 out of 70 students had taken the GMAT, Id. ¶¶ 50-51, and to “use whatever comes out

better” with regard to her submission of average work experience for PMBA students. Id. ¶ 91.

               Lastly, it does not matter whether Porat’s statements that U.S. News had ranked

Fox’s OMBA program No. 1 were still “literally true” until January 24, 2018. The indictment

alleges that Porat knew that the No. 1 ranking had been based in part on false and inaccurate data

submitted by Fox, when he boasted about the ranking at the champagne brunch on January 9,

2018; in the email he approved to be sent to recruiters on January 9, 2018; and in the email he

approved for transmittal to donors and potential donors on January 22, 2018. Those are sufficient



                                              - 27 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 28 of 31




allegations that Porat acted with specific intent to defraud. See United States v. Bryant, 655 F.3d

232, 249 (3d Cir. 2011) (citation omitted) (fraudulent representations, as the term is used in the

federal fraud statutes, “may be effected by deceitful statements of half-truths or the concealment

of material facts and the devising of a scheme for obtaining money or property by such

statements or concealments.”).

                       d)      Porat’s Convergence Argument is a Red Herring

               Porat’s final argument for dismissing the indictment is based on what he describes

as “convergence,” the notion that to prove wire fraud, the government must prove that “the party

to whom the fraudulent pretenses were made” is “the same as the party from whom money or

property would have been taken.” Mot. at 21-22 (quoting Bryant, 655 F.3d at 249). Porat states

that there is a circuit split between the Ninth Circuit, which requires convergence for a wire or

mail fraud conviction, and the First Circuit, which does not. Id. at 21 (citing United States v.

Lew, 875 F.2d 219, 221 (9th Cir. 1989), and United States v. Christopher, 142 F.3d 46, 54 (1st

Cir. 1998)). Porat notes that the Third Circuit in Bryant declined to take a position on whether to

require convergence, id., but he urges this Court to do so and dismiss the indictment based on a

theory that the false statements were allegedly made to U.S. News, and the parties allegedly

deprived of money or property were Fox students and donors. Id. (citing McNally v. United

States, 483 U.S. 350, 358 (1987)).

               The case on which the defendant relies does not state as broad a proposition as he

claims. In United States v. Lew, 875 F.2d 219 (9th Cir. 1989), the defendant, an attorney, made

false statements on behalf of clients to the Department of Labor, to assist his clients in obtaining

permanent resident status. The government charged that the attorney had engaged in a scheme to

deprive the clients of attorney fees. The court reversed convictions for mail fraud, because the



                                               - 28 -
         Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 29 of 31




only false representations were made to the government, and “there was nothing in the jury

charge that required” a finding that misrepresentations were made to the clients. Id. at 222. It

appears there was no evidence that the clients were deceived or targeted in any way.

               In contrast, numerous courts have rejected a “convergence” requirement, cogently

explaining that the broad fraud provisions readily apply where a defendant makes false

representations in order to obtain money or property from a third party. See United States v.

Greenberg, 835 F.3d 295, 306 (2d Cir. 2016) (“in this case we join at least four sister circuits and

make clear that we reject the requirement of convergence urged by Greenberg: wire fraud does

not require convergence between the parties intended to be deceived and those whose property is

sought in a fraudulent scheme.”) (citing cases from the First, Fifth, Seventh, and Eighth

Circuits).

               But in any event, this entire argument is a red herring in this case, one that is

again based on Porat’s mischaracterization of the indictment. As stated earlier, the indictment

alleges that Porat and his co-conspirators sought to defraud Fox applicants, students, and donors,

which are the same parties from whom the money was sought. Additionally, although the

indictment contains allegations that the conspirators made false representations to U.S. News, it

also contains allegations that Porat made additional false and misleading statements directly to

Fox students and donors, such as in marketing materials, at the champagne brunch, and in the

January 22, 2018 email from Fox to donors and potential donors. As such, this is a case like

Bryant in which the Court does not have to decide whether to adopt a convergence requirement

(though that requirement may readily be rejected based on the strong weight of authority).




                                               - 29 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 30 of 31




III.   CONCLUSION

              For all the foregoing reasons, the government respectfully submits that the

defendant’s motion to dismiss the indictment should be denied.



                                            Respectfully yours,

                                            JENNIFER ARBITTIER WILLIAMS
                                            Acting United States Attorney


                                            /s/ Mark B. Dubnoff
                                            MARK B. DUBNOFF
                                            MARYTERESA SOLTIS
                                            Assistant United States Attorneys




                                             - 30 -
        Case 2:21-cr-00170-GJP Document 42 Filed 07/09/21 Page 31 of 31




                                CERTIFICATE OF SERVICE

       I hereby certify that this pleading has been served on the Filing User identified below

through the Electronic Case Filing (ECF) system:


                             Michael A. Schwartz, Esq.
                             Richard J. Zack, Esq.
                             Tiffany Nichols Bracewell, Esq.
                             Troutman Pepper Hamilton Sanders LLO
                             3000 Two Logan Square
                             18th And Arch Streets
                             Philadelphia, Pa 19103

                             Jay P. Lefkowitz, Esq.
                             Robert Allen, Esq.
                             Kirkland & Ellis
                             601 Lexington Ave
                             New York, Ny 10022




                                             /s/ Mark B. Dubnoff
                                             MARK B. DUBNOFF
                                             MARYTERESA SOLTIS
                                             Assistant United States Attorneys


Dated: July 9, 2021.
